37 F.3d 1494NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Carlos Eugene KIPP, Petitioner Appellant,v.Carl E. LEGURSKY, Warden, West Virginia State Penitentiary,Respondent Appellee.
No. 94-6433.
United States Court of Appeals, Fourth Circuit.
Submitted:  August 9, 1994Decided:  October 6, 1994.

Appeal from the United States District Court for the Southern District of West Virginia, at Huntington.  Charles H. Haden II, Chief District Judge.  (CA-93-562)
Carlos Eugene Kipp, Appellant Pro Se.
Silas Bent Taylor, Deputy Attorney General, Stephen Raymond Van Camp, Office of the Attorney General of West Virginia, Charleston, West Virginia, for Appellee.
S.D.W.Va.
DISMISSED.
Before MURNAGHAN, HAMILTON, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 28 U.S.C. Sec. 2254 (1988) petition.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss on the reasoning of the district court.*  Kipp v. Legursky, No. CA-93-562 (S.D.W. Va.  Mar. 29, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 We note that the district court's failure to issue a notice pursuant to  Roseboro v. Garrison, 528 F.2d 309, 310 (4th Cir.1975), was in this instance harmless error